Citation Nr: 0110255	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

Review of the claims file reflects that the veteran had 
active military service from April 1944 to January 1965, at 
which point in time he retired from military service with 
more than 20 years of active duty.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO).  Following a May 2000 decision by the Board, the 
appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  VA subsequently filed a 
Motion for Remand, which the Court granted in December 2000, 
thereby vacating the Board's May 2000 decision.  



REMAND

The appellant claims that the veteran developed nicotine 
dependency during his more than 20 years of active military 
service, and that the nicotine dependency led to the 
development of severe emphysema, which materially contributed 
to his September 1996 death.  At an October 1998 Regional 
Office hearing, the appellant testified that the veteran had 
told her after they met in 1985 that he had begun smoking at 
an early age and had smoked during his military career, and 
that he had indicated to her that he had initially joined the 
military at the age of sixteen but had been discharged after 
his true age was discovered, only to later enlist and spend 
more than 20 years on active duty.  

A copy of the veteran's death certificate shows that he died 
on September 20, 1996, at the age of 70 years, and that the 
immediate cause of death was pulmonary infarction, due to 
pulmonary emboli, due to right ventricular dilatation, due to 
severe emphysema.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause were recent small cell lung cancer (in remission), 
chronic obstructive pulmonary disease, pseudomembranous 
colitis, and cachexia.  His service medical records show no 
complaint, finding, or indication of emphysema, lung cancer, 
chronic obstructive pulmonary disease, pseudomem-branous 
colitis, or cachexia.  Nor was lung cancer or cardiovascular 
disease shown within the first year after the veteran's 
retirement from service in January 1965.  The medical 
evidence of record reveals that the veteran's small cell 
carcinoma of the lung was initially identified and treated in 
May 1996, and that he was treated for pulmonary disability 
and small cell lung cancer during the terminal period of 
hospitalization from May to September 1996.  Those records 
show that the veteran reported having smoked a pack of 
cigarettes per day for 55 years prior to quitting one year 
before, and that his emphysema and hypertension had been 
diagnosed three and two years before, respectively.  

An August 1997 statement from a VA pathologist indicated that 
an autopsy had revealed that the veteran's death was 
attributable to blood clots in the lungs.  

The attending VA physician at the time of the veteran's death 
described the direct and indirect causes of his death in a 
February 1999 medical statement.  The physician noted that 
the veteran's small cell carcinoma of the lung remained in 
remission at the time of death, with no residual tumor 
identified at autopsy, which showed (1) that he had had a 
large blood clot in his left lung (pulmonary embolism) that 
had further compromised his severely emphysematous lungs to 
the point that acute respiratory failure and death resulted 
in a matter of minutes, and (2) that the right ventricle was 
dilated from years of pulmonary hypertension and was the most 
likely source of the embolism because he had no evidence of 
deep venous thromboses (blood clots) in his legs at the time 
of death.  The physician opined that it was highly likely 
that the abnormal dilation of the veteran's heart was a 
direct consequence of the emphysema in both lungs, and that 
the appellant's cigarette addiction caused his severe, life 
threatening "end stage" emphysema and (at least indirectly) 
led to the acute event that ultimately killed him.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the appellant's claims are remanded for the 
following action:

The RO must review the claims file and ensure 
that all notification and development action, 
including that required by the VCAA, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and her representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until she receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

